Citation Nr: 1739004	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-15 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a separate compensable disability rating for multiple sclerosis under 38 C.F.R. § 4.124(a), Diagnostic Code 8018.  

2.  Entitlement to a disability rating in excess of 10 percent for multiple sclerosis, with residual left lower extremity weakness prior to November 3, 2011, in excess of 20 percent prior to November 25, 2015, and in excess of 40 percent thereafter.  

3.  Entitlement to a disability rating in excess of 10 percent for multiple sclerosis, with residual right lower extremity weakness prior to November 3, 2011, and in excess of 20 percent thereafter.  

4.  Entitlement to a disability rating in excess of 40 percent for multiple sclerosis, with residual neurogenic bladder with urinary frequency and retention.  

5.  Entitlement to a compensable disability rating for multiple sclerosis, with residual erectile dysfunction.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

All issues other than entitlement to a separate disability rating for multiple sclerosis under 38 C.F.R. § 4.124(a), Diagnostic Code 8018 are addressed in the REMAND that follows the ORDER section of this decision.






FINDING OF FACT

Since January 22, 2002 the ascertainable residuals consequentially resulting from the Veteran's multiple sclerosis have warranted a combined disability rating in excess of 30 percent.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a separate compensable rating for multiple sclerosis under 38 C.F.R. § 4.124(a), Diagnostic Code 8018.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124(a), Diagnostic Code 8018 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As a preliminary matter the Board notes that, with respect to the Veteran's claim for a separate compensable disability rating for multiple sclerosis under 38 C.F.R. § 4.124(a), Diagnostic Code 8018, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds a brief historical background of the Veteran's multiple sclerosis (MS) ratings will provide greater understanding of the issue being addressed.  The Veteran initiated a claim for service connection for MS in November 2000.  Thereafter, in a June 2001 rating decision, the RO granted service connection.  In that decision, the RO assigned a minimum 30 percent rating for the disability under 38 C.F.R. § 4.124(a), Diagnostic Code 8018.  The Veteran initiated a timely appeal of the assigned rating.  In a November 2007 decision, the Board found separate disability ratings of 20, 10 and 10 percent were warranted from January 22, 2002 for the Veteran's MS voiding dysfunction, left lower extremity weakness, and right lower extremity weakness residuals respectively.  These separately evaluated compensable residuals, when calculated under 38 C.F.R. § 4.25, resulted in a combined disability rating of 40 percent.  In a February 2008 rating decision, the RO effectuated the Board's November 2007 decision, and discontinued the previously assigned 30 percent minimum rating under 38 C.F.R. § 4.124(a), Diagnostic Code 8018, because that evaluation is only warranted when the ascertainable residuals of MS result in a combined disability rating of 30 percent or less.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8018, Note.  

In June 2009 correspondence, the Veteran requested increased compensation for his MS.  At that time the Veteran noted a worsening of his lower extremity manifestations.  Thereafter, in a November 2009 rating decision, the RO confirmed and continued the previously assigned 10 percent ratings for his left and right lower extremity weakness.  However, the RO also erroneously confirmed and continued the previously assigned 30 percent rating, which at that time had been discontinued.  There was no legal basis for continuing a disability rating, which had been discontinued.  This appeal followed.  As such, the Board will consider this as an appeal as to the propriety of a separate compensable disability rating under Diagnostic Code 8018.  

In sum, the Board notes that since January 22, 2002 the ascertainable residuals consequentially resulting from the Veteran's multiple sclerosis have warranted a combined disability rating in excess of 30 percent.  Therefore, the assignment of a disability rating under 38 C.F.R. § 4.124(a), Diagnostic Code 8018 was no longer warranted from that date forward, as this Diagnostic Code is used to provide a minimum rating when the ascertainable residuals do not exceed 30 percent.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8018, Note.  As there is no legal basis upon which to award a separate evaluation or higher schedular rating for MS under Diagnostic Code 8018, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.  

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a separate or higher rating under the above-noted diagnostic code.  

Consideration has been given to assigning a staged rating for the disability decided herein, but for the reasons explained above the Board has determined there is no basis for the assignment of a rating under Diagnostic Code 8018 at any time during the appellate period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Veteran's disability-multiple sclerosis-is wholly and expressly contemplated by the schedular criteria.  Therefore, the Board has no reason to believe the disability was not adequately evaluated and compensated by the rating schedule.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.  










ORDER

Entitlement to a separate compensable disability rating for multiple sclerosis under 38 C.F.R. § 4.124(a), Diagnostic Code 8018 is denied.


REMAND

The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.  

Initially, the Board notes the Veteran last underwent VA examinations to assess his lower extremity and genitourinary manifestations associated with his MS in November 2015.  These examinations establish a worsening of the Veteran's MS.  The Board notes that in a June 2011 VA Form 9, the Veteran reported he was forced to retire as a result of his MS manifestations.  As such, the Board finds the issue of entitlement to a TDIU rating has been reasonably raised.  In Rice v. Shinseki, the Court held that a request for a TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, as part of a claim for increased compensation if entitlement to the disability upon which TDIU is based has already been found to be service connected.  22 Vet. App. 447, 453 (2009).  Unfortunately, the RO failed to obtain a medical opinion from the November 2015 VA examiner addressing the functional impairments caused by the Veteran's MS.  Therefore, a remand is necessary in order to adequately address this issue.  Further, the Board also notes that in a January 2017 award notification letter, the Veteran was advised that he may be eligible for entitlement to a TDIU rating, and was asked to complete a VA Form 21-8940; however, a review of the list of enclosures does not indicate the Veteran was actually provided this form.  As such, all indicated development should be conducted to obtain additional evidence to support the Veteran's claim.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Also provide all required notice and development relative to the Veteran's pending appeal for a TDIU rating.  In this regard, specifically initiate development to obtain a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) from the Veteran, as well as a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) to the Veteran's former employer, if indicated.

3.  Thereafter, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected MS voiding dysfunction (urinary frequency and retention), left lower extremity weakness, and right lower extremity weakness residuals.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should clearly explain why that is so.  

Following the above-noted examinations, the examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected MS residuals, to include the medications taken for this disability.  The types of impairments the examiner should address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements. 

In addition, the examiner should comment on whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, are sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

4.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.




The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


